Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-21 are pending.
The prior arts submitted on November 19, 2019, January 16, 2020 and April 05, 2021 have been considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which have been placed of record in the file.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 5, 6, 8-15 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reeve et al. (8,649,930).
As per claim 1, Reeve et al. disclose an integrated computing system located on a vehicle which includes one or more computer processing units (see at least figure 6); one or more Global Navigation Satellite System (GNSS) radio-frequency receivers 
As per claim 2, Reeve et al. disclose the one or more computer processing units are coupled together and programmed to provide shared coordinated execution of the software functions (see at least figure 6, item 44).
As per claim 5, Reeve et al. disclose the computer processing units comprise custom integrated circuits as shown in at least figures 3-6).
As per claim 6, Reeve et al. disclose that the one or more external communication interfaces include a Controller Area Network (CAN) interface (see at least figure 9 and column 9, lines 55-61).
As per claims 8-10, the limitations of these claims are taught in at least figures 1, 3-7, 9, 11A-G and the related text.
As per claim 11, Reeve et al. disclose that the computer processing units, GNSS radio-frequency receivers, and memory are all located within a same integrated circuit (see at least figure 6).
As per claim 12, Reeve et al. also disclose that the system an inertial measurement unit (IMU) (see at least figure 1, item 26).
With respect to claims 13-15 and 18-21, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, nowwitstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 4, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reeve et al. as applied to the claims above, and further in view of Zhu et al. (2018/0088590).
With respect to claims 3 and 16, Reeve et al. disclose the claimed invention discussed above except for the computer processing units comprise one or more Field Programmable Gate Arrays (FPGA) or other programmable logic devices.  However, such FPGA is well known at the art the invention was made.  For example, Zhu et al. 
With respect to claims 4 and 17, Reeve et al. disclose the claimed invention discussed above except for wherein the computer processing units comprise Application Specific Integrated Circuits (ASICs).  However, such ASICs is well known at the art the invention was made.  For example, Zhu et al. suggest such limitation in at least paragraphs 0045, 0048 and 0057.  It would have been obvious to an ordinary skill in the art to use the well known ASICs for the computer processing unit
With respect to claim 7, Reeve et al. disclose the claimed invention discussed above except for the one or more external communication interfaces include an Ethernet network interface.  However, Zhu et al. suggest such feature in at least paragraph 0051.  It would have been obvious to an ordinary skill in the art at the time the invention was made to incorporate the teaching of Zhu et al. into the system of Reeve in order to have the Ethernet as the network interface.
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:  Stoller et al. (7,596,451), McClure (8,781,685), Jones et al. (9,002,565), Wang et al. (10,093,355), Pederson et al. (10,890,915).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
April 9, 2021		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661